Citation Nr: 0732011	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease at L5-S1 with mild to 
moderate spondylolisthesis (heretofore referred to as a 
lumbar spine condition or back disorder).

2.  Entitlement to service connection for scars on his head 
and left wrist.

3.  Entitlement to service connection for residuals of a 
foreign body in his left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1967.  The veteran also served in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for scars and 
a foreign body are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's lumbar spine condition has a mild to moderate 
affect on his motion due to pain, forward flexion of (at 
worst) 45 degrees, a combined range of motion of (at worst) 
160 degrees, and X-ray evidence of mild degenerative joint 
disease.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for a lumbar spine condition have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 3.400, 4.1-4.14, 4.4, 
4.45, 4.71a, Diagnostic Codes 5290, 5293 (effective prior to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA determines disability ratings by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Service medical records show that the veteran injured his 
lumbar spine during a mortar attack in Vietnam in April 1967.  
In an April 2004 rating decision, the RO granted service 
connection for a lumbar spine condition and assigned a 20 
percent evaluation, with an effective date of March 28, 2003.  
In January 2006, the RO granted a 40 percent evaluation with 
an effective date of March 28, 2003.  The veteran now seeks a 
disability rating higher than 40 percent for his lumbar spine 
condition.  Since this appeal ensued after the veteran 
disagreed with the initial rating assigned following a grant 
of service connection, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging."  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board considers the claim in light of 
both the former and revised schedular rating criteria to 
determine whether the veteran's lumbar spine condition 
warrants an increased rating. VA's Office of General Counsel 
determined that the amended rating criteria, if favorable to 
the claim, apply only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; 38 U.S.C.A. § 5110(g).

At the time the veteran filed his claim, VA evaluated 
lumbosacral strain under DC 5290, which provides a 10 percent 
rating for lumbosacral strain with characteristic pain on 
motion; a 20 percent rating for lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion; and a 40 percent rating for severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5290.

In addition, VA evaluates limitation of motion of the lumbar 
spine under DC 5292, which provides a 10 percent rating for 
slight limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion of the lumbar spine.   See 38 C.F.R. § 
4.71a, DC 5292.

Since the RO included the veteran's disc disease as part of 
his service-connected lumbar spine condition, the Board will 
also consider DC 5293, which provides a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent rating severe intervertebral disc syndrome with 
intermittent relief; and a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 
5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

Under the revised criteria, a 20 percent rating requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating requires incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Id.

Effective September 26, 2003, VA revised that portion of the 
rating schedule applying to diseases and injuries of the 
spine.  VA changed DC 5293 for rating intervertebral disc 
syndrome to DC 5243, which provides ratings based on either 
the general rating formula for diseases and injuries of the 
spine (effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine now provides for assignment of a 10 percent rating 
where forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness; 20 percent rating 
where forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating requires forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (2007).

Applying the old criteria to the facts of this case, the 
Board finds that the veteran's lumbar spine condition 
exhibits moderate limitation of motion and thus the evidence 
only supports a 20 percent disability rating under DC 5290, 
5292.  Although the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule, the 
Schedule for Rating Disabilities provides some guidance by 
listing normal ranges of motion of the thoracolumbar spine 
for VA purposes to be 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

In any event, the veteran already receives the maximum 
disability rating available under these diagnostic codes.

The relevant evidence includes a December 2005 VA examination 
report.  Range of motion testing at that time showed flexion 
of 50 degrees with pain, extension of 20 degrees with pain, 
lateral flexion of 40 degrees, and rotation of 50 degrees; 
for a combined range of motion of 160 degrees. 

The veteran's lumbar spine disability also does not warrant a 
60 percent disability rating under DC 5293, as there is no 
evidence of pronounced intervertebral disc syndrome involving 
recurrent attacks with only intermittent relief.  In this 
regard, no significant neurological findings were shown at 
his December 2005 VA examination, deep tendon reflexes were 
2+ in both lower extremities,  straight leg raising caused 
some pain in the back and buttocks.  At the examination, the 
veteran walked with a slightly slow gait and he was unable to 
walk on his tiptoes or his heels.  In addition, there was 
only midline tenderness at the level of the ileac crest 
posteriorly.  In short, the medical evidence does not warrant 
a disability rating higher than 40 percent for intervertebral 
disc syndrome under DC 5293.

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes due to his lumbar spine 
condition.  VA outpatient treatment records and his VA 
examination provide no indication that a physician has ever 
prescribed bed rest because of the veteran's lumbar spine 
condition.  Accordingly, the revised version of DC 5293, in 
effect from September 23, 2002, cannot serve as a basis for 
an increased rating based upon incapacitating episodes.

In addition, the Board carefully reviewed the June and 
December 2005 VA examination reports as well as VA treatment 
records, none of which indicates pronounced intervertebral 
disc syndrome, as motion is possible in every direction, or 
unfavorable ankylosis of the entire thoracolumbar spine.  In 
short, the veteran's low back disability does not warrant a 
disability rating higher than 40 percent under the newly 
revised General Rating Formula for Diseases and Injuries of 
the Spine, even with consideration of the veteran's 
complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of 40 percent for 
his lumbar spine condition.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102.  Hence, VA must deny the 
appeal.

As a final note, and as noted above, as this issue deals with 
the rating assigned following the original claim for service 
connection, consideration has been given to the question of 
whether "staged ratings," as addressed by the Court in 
Fenderson, would be in order.  The Board also points out that 
the RO correctly determined the effective date for the 40 
percent evaluation to the original date of the claim on March 
28, 2003.   Since symptomatology for the veteran's disability 
approximates the criteria for a 40 percent evaluation 
effective May 28, 2003, the Board concludes that staged 
ratings are warranted for the veteran's service-connected 
lumbar spine condition.  See Fenderson, 12 Vet. App. 119 
(1999).

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in October 2003 and 
December 2005 (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claims; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested him to provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, including two 
hearings, he is found to be reasonably expected to understand 
from the notices provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA afforded the veteran two compensation examinations 
in December 2005 and February 2004 to determine the nature 
and etiology of his scars and foreign body in his left wrist 
as well as the severity of his lumbar spine condition, all of 
which appear adequate for rating purposes.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for a lumbar spine condition is denied.


REMAND

The veteran claims that he has scars on his head and left 
wrist, with a foreign body lodged in his left wrist, is due 
to shrapnel from the same mortar attack in Vietnam that 
caused his back disorder.  Unfortunately, the Board finds 
that it needs additional development to adjudicate this 
claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Nevertheless, the Board notes that some of the veteran's 
service medical records appear to be missing including his 
separation examination because they were presumably destroyed 
in a fire in 1973.  Moreover, all efforts by the RO and the 
veteran to find these documents have been unsuccessful.  In 
cases involving missing service medical records, VA has a 
heightened obligation to assist the claimant in the 
development of the case.  This heightened duty to assist 
includes searching for alternate methods of proving service 
connection.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) 
(holding that, where the veteran's service medical records 
are unavailable through no fault of the veteran, there is a 
heightened obligation for VA to assist the veteran in the 
development of his case and to provide reasons or bases for 
any adverse decision rendered without these records); Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

In this case, the record shows that the veteran sustained 
injuries from a mortar attack in Vietnam in April 1967.  The 
issue before the Board is whether these alleged conditions 
are related to the mortar attack in service.  In addition, 
although a VA examination in July 1968 did not note any scars 
or nodules in his left wrist in service, the examiner did not 
have all of his service medical records and therefore he may 
not have been alerted to these problems.    

In this regard, a VA compensation examination in February 
2004 indicated two scars on his scalp measuring 18 x 11 mm 
and the other 15 x 8 mm.  The examination also showed a 
moveable firm nodule in his left flexor wrist.  The examiner 
indicated that the nodule in his wrist is consistent with a 
bee-bee or shrapnel.  The examiner provided a diagnosis of 
scars and a foreign body.  However, the examiner did not rule 
out the possibility that these injuries bear a relationship 
to service.

In light of the fact that some of his service medical records 
are missing the Board has closely reviewed the post-service 
medical records.  Consequently, the Board finds that there is 
insufficient evidence to determine the etiology of the 
veteran's scars on his head and left wrist and the foreign 
body in his left wrist.  As such, VA should furnish the 
veteran a compensation examination to determine whether a 
relationship exists between these conditions and service.


Accordingly, the case is REMANDED for the following action:


1.  VA should furnish the veteran a 
compensation examination to determine the 
etiology of the scars on his head and 
left wrist and the foreign body in his 
left wrist (if any).  The veteran's 
claims file should be made available to 
the examiner for review.  Following a 
review of the claims file, the examiner 
should then express an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that these conditions are a result of the 
mortar attack in service.  The examiner 
should provide a complete rational for 
all opinions and conclusions. 

2.  When the RO completes the development 
requested, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the RO denies 
the claim, VA should furnish the veteran 
and his representative a Supplemental 
Statement of the Case, and afford a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


